per curiam:
El Colegio de Abogados de Puerto Rico pre-sentó una Moción Informativa el 24 de noviembre de 1999 en la cual indicó que la abogada Margarita Dávila Tellado tiene al descubierto el pago de la prima concerniente a la fianza notarial(1) la cual venció en mayo de 1999. Solicitó la cancelación de la referida fianza notarial.
En vista de lo anterior, emitimos dos (2) resoluciones: la primera de 28 de diciembre de 1999 y la segunda de 2 de *223febrero de 2000.(2) En la primera se le requirió a la Leda. Margarita Dávila Tellado que mostrara causa con relación a la Moción Informativa presentada por el Colegio de Abo-gados de Puerto Rico. La Resolución de 2 de febrero de 2000 hizo referencia a la Resolución de 28 de diciembre de 1999, y a la inobservancia de ésta, y le concedió un término de diez (10) días a la aquí querellada para cumplir con la orden contenida en esta última. Se ordenó que ambas re-soluciones se notificaran personalmente a través de la Ofi-cina del Alguacil de este Tribunal.
Surge de nuestro expediente que el alguacil no ha po-dido diligenciar las referidas resoluciones por varias razo-nes, entre ellas, las siguientes: (1) que la dirección que fi-gura en el expediente es un apartado postal; (2) que el número telefónico que consta en el Directorio del Colegio de Abogados de 1996 es el número de telefax; (3) que en el nuevo Directorio del Colegio de Abogados surge del apar-tado asignado para consignar el número telefónico de la licenciada Dávila Tellado la palabra “moved”, y (4) que no aparece número telefónico alguno registrado a nombre de la licenciada Dávila Tellado en la guía telefónica residen-cial, ni en la comercial.
Si la licenciada Dávila Tellado hubiese cumplido con su deber de notificar los cambios de su dirección residencial y de su oficina notarial a la Secretaria del Tribunal Supremo, conforme a la Regla 9(j) del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XXI-A, hubiese sido posible la no-tificación de las referidas resoluciones.
*224I
La Regla 9(j) del Reglamento del Tribunal Supremo de Puerto Rico, supra,(3) exige a todo abogado el deber de notificar al Secretario de este Tribunal cualquier cambio de dirección postal o física. De igual forma, dispone el Art. 7 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2011,(4) y la Regla 11 del Reglamento Notarial de Puerto Rico, 4 L.P.R.A. Ap. XXIV,(5) respecto a los notarios públicos.
Incumplir con el deber de notificar cualquier cam-bio en la dirección postal o física menoscaba la facultad disciplinaria de este Foro para velar por que los abogados cumplan fielmente con los compromisos asumidos con la sociedad. (6) Tal desidia justifica como medida disciplinaria &emdash;conforme al poder inherente que tiene este Tribunal *225para reglamentar la profesión legal— una suspensión in-definida de la abogacía. (7)
El deber de notificar cualquier cambio en la dirección residencial y de la oficina notarial es uno de los deberes que deben observarse rigurosamente, y su incumplimiento también acarrea sanciones disciplinarias.(8)
En In re Berrios Pagán, 126 D.P.R. 458 (1990), el quere-llado no pudo ser localizado por la Oficina del Alguacil de este Tribunal para ser notificado de las resoluciones que se habían emitido en relación con una queja presentada.(9) Este Tribunal decretó la suspensión indefinida de dicho abogado por incumplir con su obligación de notificar al Se-cretario del Tribunal Supremo de Puerto Rico cualquier cambio en su dirección postal. (10)
En el presente caso, las resoluciones anteriormente mencionadas no pudieron ser notificadas a la querellada, no obstante las múltiples gestiones realizadas a esos efec-tos, por desconocerse absolutamente su paradero actual.
Reiteramos, una vez más, que “la ‘naturaleza pública de que está revestida la profesión de abogado reclama de éste estricta observancia de los requerimientos de los tribunales’ ”.(11) Procede la suspensión provisional del ejercicio de la abogacía de un abogado que incurre en una “indebida, irrazonable e inexcusable tardanza” al contestar una querella, por cuanto lá misma es “indicativa de una *226falta de respeto hacia los procedimientos” de este Tribunal. (12)
En el presente caso, la licenciada Dávila Tellado no ha presentado escrito para mostrar causa por la cual no deba-mos ejercer nuestra facultad disciplinaria, precisamente porque no se le ha podido notificar por haber incumplido con su deber de informar cualquier cambio de dirección residencial, postal y de su oficina profesional. La conducta de la Leda. Margarita Dávila Tellado está reñida con su deber y obligación profesional para con este Tribunal. Tal conducta ha tenido el efecto de menoscabar nuestra facul-tad disciplinaria.
Por los fundamentos antes expuestos, se separa a la Leda. Margarita Dávila Tellado inmediata e indefinida-mente del ejercicio de la abogacía y de la notaría.

Se dictará sentencia de conformidad.

Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo


 Según nuestro expediente, la fianza notarial se otorgó el 2 de julio de 1993, y es renovable el 8 de abril de cada año.


 La Resolución de 28 de diciembre de 1999 le concedió un término de veinte (20) días, contados a partir de su notificación, para mostrar causa por la cual no debía ser suspendida del ejercicio de la notaría. Se apercibió a la licenciada Dávila Tellado que el incumplimiento con los términos dispuestos en la resolución conlleva-ría la suspensión automática del ejercicio de la notaría y podría dar lugar a otras sanciones disciplinarias, conforme a lo dispuesto en In re Pagán Ayala, 115 D.P.R. 814 (1984).
En la Resolución de 2 de febrero de 2000 se apercibió a la licenciada Dávila Tellado que de incumplir con los términos de la Resolución de 28 de diciembre de 1999 esto conllevaría la suspensión automática del ejercicio de la abogacía.


 Dicha regla dispone, en lo pertinente, de la siguiente forma:
“(j) El(la) Secretario(a) ... [l]levará, además, un registro de notarios(as) en el que inscribirá el nombre de los(as) abogados(as) autorizados(as) a ejercer el nota-riado, su residencia y la localización de la oficina notarial. Los(as) notarios(as) debe-rán registrar en dicho registro su firma, signo, sello y rúbrica. Todo(a) abogado(a) tendrá la obligación de notificar al(a la) Secretario(a) cualquier cambio de dirección postal o física. Todo(a) notario(a) deberá notificar cualquier cambio en la locahzación de su oficina notarial.”


 Dicho artículo dispone, en lo pertinente, como sigue:
“... [E]n un Registro que con ese objeto se llevará en la oficina del Secretario del Tribunal Supremo de Puerto Rico, en el cual ... se hará constar también su residen-cia y la localización de su oficina notarial, debiendo notificar cualquier cambio de residencia o de oficina notarial al mismo funcionario, dentro de los cinco (5) días siguientes de ocurrido.” (Énfasis suplido.)


 Dicha regla dispone como sigue:
“Todo notario, una vez admitido, notificará inmediatamente al secretario del Tribunal Supremo de Puerto Rico y al Director de la Oficina de Inspección de Nota-rías el lugar de su residencia, su dirección postal profesional y la localización de la oficina donde conservará el Protocolo de instrumentos públicos y el Registro de Testimonios. Asimismo, notificará cualquier cambio de residencia, de dirección postal o de localización de su oficina dentro de los cinco (5) días siguientes a la fecha del cambio.”
“Si tuviere Protocolo cumplirá, además, con lo dispuesto en la see. 2077 de este título y la Regla 58 de este Apéndice.”


 In re Rivera Fuster, 148 D.P.R. 517 (1999).


 In re Rivera Faster, supra; In re Aponte Sierra, 128 D.P.R. 177,179 (1991); In re Berrios Pagán, 126 D.P.R. 458, 459 (1990); In re Serrallés III, 119 D.P.R. 494, 495 (1987).


 In re Vargas Pérez, 145 D.P.R. 160 (1998); In re Bringas Rechani, 128 D.P.R. 132 (1991); In re Rigau, Jr., 118 D.P.R. 89 (1986); In re Pagani Rodríguez, 109 D.P.R. 831 (1980).


 In re Berrios Pagán, supra, págs. 458-459.


 In re Berrios Pagán, supra, pág. 459.


 In re Pagán Ayala, 115 D.P.R. 814, 815 (1984).


 In re Díaz García, 104 D.P.R. 171, 174 (1975).